DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claim 17 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), 1st paragraph (at par. 2-13 of the 04/06/2022 Office action), as not being enabling, is withdrawn in light of applicant’s 05/03/2022 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-4 and 7-19 under 35 USC § 103 (a)] over UYAMA (WO 2016/098456 A1), in view of TOURNILHAC (EP 1 386 600 A1) (at par. 14-29 of the 04/06/2022 Office action), is withdrawn in light of applicant’s 05/03/2022 arguments, at p. 8, par. 6, cont. on p. 9, which are found to be persuasive.  
The rejection of claims 5-6 and 20 under 35 USC § 103 (a) over UYAMA, in view of TOURNILHAC, and further in view of SENGUPTA (US 2010/0202985 A1) (at par. 30-34 of the 04/06/2022 Office action), is withdrawn in light of applicant’s 05/03/2022 arguments, at p. 8, par. 6, cont. on p. 9, which are found to be persuasive.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: UYAMA (WO 2016/098456 A1, Publ. June 23, 2016; as evidenced by US 2017/0348219 A1 for English language translation; hereinafter, “Uyama”; of record).  Uyama is directed to a copolymer and oily gelling agent.  Uyama, title & abstract.  Uyama clearly teaches a BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5), whereby it is noted:
BEA60 in the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) is “behenyl acrylate,” relates to monomer units of “formulae (A)” of independent claim 1, and
HEA40 in the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) is “2-hydroxyethyl acrylate (HEA),” relates to monomer units of “formulae (B)” of independent claim 1. 
However, it is noted that Uyama DOES NOT EXPRESSLY TEACH a composition containing the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) with (1) a fatty acid ester of dextrin such as dextrin palmitate as required by independent claim 1, or “c) one or more UV-screening agents” as required by independent claim 1.  To the extent that fatty acid esters of dextrin such as dextrin palmitate are known, see par. 20-21 of the 04/06/2022 Office action, which discusses EP 1 386 600 A1 by Tournilhac, for thickening or gelling fatty phases.  In this respect, see Uyama, at Fig. 1 and par.’s [0088], [0089], [0093], [0125]-[0126] and Tables 8-9, which disparages the use of dextrin palmitate.  Uyama notes dextrin palmitate as one of “the publicly known oily gelling agents” investigated in comparison with the copolymers in Uyama as gelling agents.  Uyama, at par. [0126], states: “According to Table 9, in the water-in-oil type emulsion cosmetic, in which the copolymer of the present invention was blended, a cosmetic with smaller emulsion particle sizes could be produced than in the cosmetic in which an oily gelled composition, containing the publicly known oily gelling agent dextrin palmitate, was blended.”  Therefore, Uyama teaches copolymers such as BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) as superior gelling agents to dextrin palmitate, whereby it would be unlikely for one following Uyama to incorporate dextrin palmitate as a thicken or gel fatty phases per Tournilhac (Tournilhac, par. [0034] & [0037]).  Thus, the instant claims are distinguishable from Tournilhac.







Conclusion
Claims 1-22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611